          Case 1:19-cv-10330-JGK Document 9 Filed 04/06/20 Page 1 of 1

                             THE MARKS LAW FIRM, P.C.

                                                        The case is stayed. The time to respond to the
                                      April 6, 2020
                                                        complaint is June 15, 2020. The initial
Via ECF                                                 conference is adjourned to June 25, 2020 at
Honorable John G. Koeltl                                4:30 P.M.
United States District Judge                            So ordered.
United States Courthouse                                                       . /s/ John G. Koeltl   .




500 Pearl Street, Courtroom 14A                         New York, NY               John G. Koeltl
New York, New York 10007                                April 6, 2020                  U.S.D.J.


               RE:     Altaune Brown v. Chan Hing Restaurant Inc. et al
                       Docket: 1:19-cv-10330-JGK


Dear Judge Koeltl,

         Plaintiff respectfully requests an adjournment of the initial conference currently
scheduled for April 14, 2020. The Defendants in this action have yet to appear, answer or
otherwise move in this action. Due to the ongoing health crisis caused by the COVID-19
pandemic, and the tumultuous economic effects it is causing to virtually all businesses open to
the public (including possible complete closures), such as the business involved in this
matter, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant a sixty
(60) day stay of all deadlines, including any deadline to move for default and an adjournment of
the initial conference. The Court may wish to note that this is undersigned counsel's first request
to stay this matter.

       Thank you for your consideration of this unexpected, but essential, request.




                                                               Respectfully Submitted,

                                                            The Marks Law Firm, P.C.




                                                      By:
                                                                Bradly G. Marks




                       175 Varick Street, 3rd FL, New York, New York 10014
                 T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                      www.markslawpc.com
